USCA4 Appeal: 21-6968     Doc: 18         Filed: 09/30/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6968


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SHAHID HASSAN MUSLIM, a/k/a Sharp, a/k/a Sean Williams,

                            Defendant - Appellant.



                                              No. 21-7633


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SHAHID HASSAN MUSLIM, a/k/a Sharp, a/k/a Sean Williams,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Western District of North Carolina,
        at Charlotte. Robert J. Conrad, Jr., District Judge. (3:21-cv-00184-RJC; 3:13-cr-00307-
        RJC-DCK-1)


        Submitted: July 29, 2022                                  Decided: September 30, 2022
USCA4 Appeal: 21-6968      Doc: 18         Filed: 09/30/2022    Pg: 2 of 4




        Before RICHARDSON, Circuit Judge, MOTZ and KEENAN, Senior Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Shahid Hassan Muslim, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6968       Doc: 18         Filed: 09/30/2022      Pg: 3 of 4




        PER CURIAM:

               In these consolidated appeals, Shahid Hassan Muslim seeks to appeal the district

        court’s orders denying relief on his motion filed pursuant to 28 U.S.C. § 2255.

               In No. 21-6968, Muslim seeks to appeal the district court’s May 3, 2021, order

        finding that Muslim’s § 2255 motion appears to have been untimely filed and affording

        him an opportunity to explain why his motion should not be dismissed as untimely. See

        Hill v. Braxton, 277 F.3d 701, 707 (4th Cir. 2002). This court may exercise jurisdiction

        only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Muslim seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order. Accordingly, we dismiss appeal No. 21-6968 for lack of

        jurisdiction.

               In No. 21-7633, Muslim seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-

        83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute

        of limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). This order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that



                                                      3
USCA4 Appeal: 21-6968      Doc: 18         Filed: 09/30/2022     Pg: 4 of 4




        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Muslim has not made

        the requisite showing.    Accordingly, we deny Muslim’s motion for a certificate of

        appealability and dismiss appeal No. 21-7633. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    4